Wilcox v. Fish, No. 310-7-14 Wmcv (Wesley, J., July 15, 2014).

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]



                                                    STATE OF VERMONT
SUPERIOR COURT                                                                                         CIVIL DIVISION
Windham Unit                                                                                Docket No. 310-7-14 Wmcv

Diane M. Wilcox,
David Garrapy,
      Plaintiffs

           v.                                                                                     DISMISSAL
Erin Douglas Fish,
Armond Fish,
       Defendants


       By request filed July 14, 2014, counsel for Plaintiffs in a New Hampshire civil action in
Cheshire County, Civil Action213-2013-CV-00154, presented a subpoena seeking to compel the
attendance of a Vermont resident as a witness at a scheduled trial in Keene, NH on Aug. 1,
2014. The letter request is unaccompanied by citation to any legal authority empowering this
Court to grant such relief, particularly at the behest of an attorney not admitted to practice in
Vermont.

         While Vermont has enacted the Uniform Act to Secure the Attendance of Witnesses
from Without the State in Criminal Cases, 13 V.S.A. § 6642 et seq., no similar statutory authority
exists with respect to civil actions. By rule, Vermont incorporates the provisions of the Uniform
Interstate Depositions and Discovery Act (UIDDA), with modifications appropriate to Vermont
practice, which “governs depositions and discovery conducted in Vermont in connection with a
civil action brought in another state”, including a provision that the request for the issuance of
a subpoena under V.R.C.P.45(f) does not constitute an appearance in the courts of this state.
Rule 45(f), however, does not contemplate an order issued by a Vermont court compelling a
citizen of Vermont to submit to the authority of another state, except for the limited purpose of
making discovery within the State of Vermont. Nothing in the Rule could be construed as
authorizing the relief sought here.

       WHEREFORE, it is hereby ORDERED : The request for issuance of a subpoena to compel
attendance as a witness in an out-of-state civil trial is DENIED as outside the Court’s subject
matter jurisdiction.

           Electronically signed on July 15, 2014 at 02:44 PM pursuant to V.R.E.F. 7(d).


______________________________________
John P. Wesley
Superior Court Judge